                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


                                                No 16-CV-3973 (JFB)


                                             ANTHONY JACKSON,

                                                                        Petitioner,

                                                      VERSUS

                                    KIRKPATRICK, SUPERINTENDENT,
                                   CLINTON CORRECTIONAL FACILITY

                                                                        Respondent.


                                       MEMORANDUM AND ORDER
                                            January 4, 2019



    JOSEPH F. BIANCO, District Judge:                             violation of N.Y. Penal Law § 160.10(1); one
                                                                  count of burglary in the second degree, in
        Anthony       Jackson    (“Jackson”      or               violation of N.Y. Penal Law § 140.25(2); one
    “petitioner”), proceeding pro se, petitions                   count of kidnapping in the first degree, in
    this Court for a writ of habeas corpus,                       violation of N.Y. Penal Law § 135.25(3); one
    pursuant to 28 U.S.C. § 2254, challenging his                 count of kidnapping in the second degree, in
    conviction in New York State court. (See                      violation of N.Y. Penal Law § 135.20; and
    Pet., ECF No. 1; Pet. Aff., ECF No. 1-2)1 On                  two counts of criminal possession of a
    September 22, 2011, a jury found petitioner                   weapon in the second degree, in violation of
    guilty of three counts of murder in the second                N.Y. Penal Law § 265.03(1)(b) and (3). On
    degree, in violation of N.Y. Penal Law §                      November 9, 2011, petitioner was sentenced
    125.25(3); three counts of robbery in the first               to    multiple     concurrent   terms     of
    degree, in violation of N.Y. Penal Law §                      imprisonment, the longest of which was
    160.15(1), (2), and (4); three counts of                      twenty years to life.
    burglary in the first degree, in violation of
    N.Y. Penal Law § 140.30(1), (2), and (4); one                    In the instant habeas action, petitioner
    count of robbery in the second degree, in                     challenges his conviction, arguing that: (1) he

1
  The Court uses the pagination assigned by the                  Petitioner’s Affidavit, and its accompanying
electronic case filing system when citing to the Petition,       exhibits (ECF. No. 1 – [1-16]).
                                                             1
    received ineffective assistance of counsel on             from James’ mouth was removed. (James T.
    multiple grounds; (2) that his rights under the           at 517, 520, 523, 535, 583-87, 614-16.) The
    Fourth Amendment were violated; and (3) his               assailants threatened to kill Theodore’s
    rights under the Confrontation Clause were                parents if Theodore and James failed to
    violated. For the reasons discussed below,                comply with their demands. (Hr. Testimony
    petitioner’s request for a writ of habeas                 of Detective James Cereghino (“Cereghino
    corpus is denied on the merits.                           H.”), ECF No. 7-1, at 18.) Then, the
                                                              assailants led Theodore and James out of the
          I.      BACKGROUND                                  basement, took a PlayStation game system
                                                              from the home, and took Theodore’s car keys.
           A. Facts                                           (James T. at 517-18.)

       The following facts are adduced from the                   The assailants then left the location with
    underlying record and the instant petition.               Theodore and James, forced them to get into
                                                              Theodore’s car, and one of the assailants
        On June 15, 2010, at approximately 1:45               began driving the car away from the home.
    a.m., Tristan Theodore (“Theodore”) and his               (Cereghino H. at 19, James T. at 524-25, 537,
    friend Brandon James (“James”) arrived at                 585, 589-93.) As the car began to move,
    980 South End, Woodmere, New York. (Tr.                   James decided to attempt escape, jumped out
    Testimony of Brandon James (“James T.”),                  of the car, and ran back to Theodore’s home.
    ECF No. 7-5, at 515-16.) This location was                (James T. at 525.) As he fled from the car,
    Theodore’s family residence; James was                    James heard the sound of a gunshot. (James
    living with Theodore’s family at the time.                T. at 525.) When James reached Theodore’s
    (James T. at 512-13.) Upon arriving home,                 home, he woke up Theodore’s parents and
    Theodore and James exited their vehicle and               they called 911 for assistance. (James T. at
    were ambushed by two men armed with                       525-56; Tr. Testimony of Elizabeth Theodore
    handguns. (James T. at 516, 519.) Neither                 (“E. Theodore T.”), ECF No. 7-4, at 371.)2
    man had their face covered and James was                  Upon later investigation, it was determined
    able to view their faces. (James T. at 522.)              that Theodore also tried to escape the car, but
    The two men forced Theodore and James into                was shot as he fled. (Cereghino H. at 19-20.)
    the house at gunpoint, ordering them to get on            Theodore was found in the yard of a nearby
    the floor removing their personal belongings              location by Police Officer Jonathan Cutrone
    from their pockets, including their cell                  of the Nassau County Police Department.
    phones and sums of currency. (James T. at                 (Tr. Testimony of Police Officer Jonathan
    516-20.)      The assailants then ordered                 Cutrone (“Cutrone T.”), ECF No. 7-4, at 410-
    Theodore and James to go to the basement,                 11.) Upon approach, Officer Cutrone saw
    where one of the assailants struck Theodore               that Theodore was bleeding; Theodore told
    in the head with his handgun and the other                him that he had been shot by an unknown
    struck James with his handgun. (James T. at               person. (Cutrone T. at 410.) Officer Cutrone
    517-21, 581-84.) In addition, the assailants              called for an ambulance to respond and
    proceeded to cover Theodore’s and James’                  Theodore was taken to South Nassau County
    mouths with duct tape, though the duct tape               Hospital. (Cutrone T. at 411.) Theodore was

2
  Tristan Theodore’s mother, Elizabeth Theodore, was         Theodore T. at 371.) Moments later she heard a pop,
home during the incident and stated that she heard the       then James arrived at the house, and 911 was called. (E.
sound of a car start, went to her bedroom window, and        Theodore T. at 371.)
saw her son’s car driving away from the house. (E.       2
    pronounced dead at the hospital, the cause of             Williams as one of the two assailants.
    death determined to be the gunshot wound.                 (Cereghino T. at 945-51.)
    (Tr. Testimony of Dr. Tamara Bloom
    (“Bloom T.”), ECF No. 7-4, at 397-98.)                        Ultimately, Theodore’s cell phone was
                                                              tracked to an apartment building in Brooklyn,
        Detective Cereghino was assigned to the               New York; officers took photographs of
    investigation and arrived at the scene at                 individuals in the vicinity of this building to
    approximately 7:00 a.m. on June 15, 2010.                 use in photographic arrays to assist in
    (Tr. Testimony of Detective James Cereghino               identifying the assailants. (Cereghino H. at
    (“Cereghino T.”), ECF No. 7-8, at 942.)                   33.) One of the individuals photographed
    Detective     Cereghino      canvassed       the          was petitioner.      (Cereghino H. at 34.)
    surrounding area, locating evidence,                      Petitioner’s photograph was incorporated
    including duct tape. (Cereghino T. at 943.)               into a photographic array; James identified
    Specifically, duct tape was recovered from                petitioner in the photographic array as one of
    inside Theodore’s basement and in the                     the two assailants. (Cereghino H. at 34-36.)
    vicinity of the location where Theodore was
    found. (Tr. Testimony of Detective Daniel                     A trap-and-trace order was issued for
    Miller (“Miller T.”), ECF No. 7-4, 7-5, at                petitioner’s telephone number to assist in
    420.) These items were packaged according                 locating him. (Tr. Testimony of Detective
    to police protocol and sent for latent                    Sergeant Devon Ross (“Ross T.”), ECF No.
    fingerprint and DNA testing. (Miller T. at                7-7, at 860.) Upon effectuating this trap-and-
    482.) In addition, a PlayStation game system              trace order, police were able to determine the
    and two bullet casings were recovered from                current location of petitioner’s phone based
    inside Theodore’s vehicle and officers                    upon signals communicated from the phone
    observed a bullet exit hole in the rear driver’s          to the nearby cell-phone towers and petitioner
    side door. (Miller T. at 420, 430-32.)                    was apprehended on August 12, 2010. (Ross
                                                              T. at 859-62.)3
        In addition, Detective Cereghino
    interviewed James, obtaining descriptions of                  On October 21, 2010, a lineup was
    the assailants, and obtained Theodore’s                   administered to be viewed by James; James
    stolen cell phone information to begin                    identified petitioner in this lineup.
    tracking the phone in hopes of locating the               (Cereghino T. at 958-59; James T. at 543-44.)
    assailants. (Cereghino T. at 944.) Further                After petitioner’s arrest, Detective Cereghino
    canvasing was completed in search of video                requested petitioner’s fingerprints be
    surveillance. (Cereghino T. at 945.) Officers             compared to the evidence obtained related to
    collected surveillance footage from a nearby              the crime.      (Cereghino T. at 959-60.)
    home video surveillance system, red light                 Following testing and comparison, it was
    cameras, and a patrol unit’s automatic license            determined that petitioner left a print from his
    plate reader to help locate the relevant                  right ring finger on the duct tape recovered
    vehicles. (Cereghino T. at 947-52.) The                   from inside Theodore’s basement and a print
    video surveillance, coupled with eyewitness               from his left middle finger on the duct tape
    observations, led officers to identify Edward             recovered from the area where Theodore was

3
   Petitioner places emphasis on the fact that the           Detective Cereghino from civilian witness Lillith James
“reasonable suspicion” standard required to obtain the       who stated that she overheard a conversation regarding
trap-and-trace order was based on information given to       the crime that petitioner took part in; Lillith James did
                                                         3   not testify at trial. (See Pet. Aff. at 6-12.)
    found. (Tr. Testimony of Detective John                      three counts of robbery in the first degree,
    Laura (“Laura T.”), ECF No. 7-6, at 684-700;                 three counts of burglary in the first degree,
    Tr. Testimony of Detective Steven Koehler                    one count of robbery in the second degree,
    (“Koehler T.”), ECF No. 7-7, at 915-21.)                     one count of burglary in the second degree,
                                                                 one count of kidnapping in the first degree,
        From February 8 through February 16,                     one count of kidnapping in the second degree,
    2011, a suppression hearing was held in                      and two counts of criminal possession of a
    Nassau County Supreme Court, during which                    weapon in the second degree. (T. at 1204-
    members of the Nassau County Police                          07.) Petitioner was acquitted of two counts
    Department       testified    regarding     the              of robbery in the first degree and one count of
    identifications and arrest of petitioner. (H. at             robbery in the second degree. (Id.)
    15-164.) Following testimony and arguments
    from counsel, the hearing court found that                       On November 9, 2011, petitioner was
    there was probable cause to arrest petitioner                sentenced to multiple concurrent terms of
    and that the identification procedures shown                 incarceration, the longest of which was
    to James were not unduly suggestive. (H. at                  twenty years to life. (S., ECF No. 7-10, at 12-
    181-84.)                                                     13.)4

        Petitioner was tried in Nassau County                             B. Procedural History
    Supreme Court starting on September 6,
    2011. (T. at 344.) At trial, the prosecution                               1. Direct Appeal
    presented the testimony of twenty three
    witnesses, including the surviving victim,                       On August 27, 2013, petitioner appealed
    civilian witnesses, members of the police                    his conviction to the Second Department of
    department, and expert witnesses involved in                 the New York State Appellate Division. On
    the investigation of the crime. (T. at 369-                  direct appeal, petitioner argued that: (1)
    1025.) Following the presentation of the                     admission of certain statements made
    prosecution’s evidence, defense counsel                      between petitioner and his co-defendant
    moved for a trial order of dismissal. (T. at                 violated his rights; (2) the recordings of
    1027-29.) The trial court denied the motion                  petitioner’s prison phone calls were admitted
    and defense counsel did not call any                         in error; (3) the testimony regarding
    additional witnesses. (T. at 1045.) Following                petitioner’s arrest was prejudicial; (4) there
    summations from both defense counsel and                     was an insufficient basis to admit the
    the prosecution, the jury began deliberations.               fingerprint evidence; (5) electronic evidence
    (T. at 1046-1126.)                                           obtained through the trap-and-trace order
                                                                 should have been suppressed; (6) his rights
        On September 22, 2011, the jury finished                 under the Confrontation Clause were violated
    deliberating and petitioner was convicted of                 regarding the autopsy testimony; (7) he
    three counts of murder in the second degree,                 received multiple instances of ineffective
4
  The specifics of the imposed sentence are as follows:         supervision; (4) count of kidnapping in the first degree,
(1) counts of murder in the second degree, 20 years of          15 years of incarceration to life; (5) count of kidnapping
incarceration to life; (2) counts of robbery in the first       in the second degree, 15 years of incarceration followed
degree and burglary in the first degree, 20 years of            by 5 years of post-release supervision; (6) counts of
incarceration followed by 5 years of post-release               criminal possession of a weapon in the second degree,
supervision; (3) counts of robbery in the second degree         15 years of incarceration followed by 5 years of post-
and burglary in the second degree, 15 years of                  release supervision. (S. at 12.) All sentences run
incarceration followed by 5 years of post-release           4   concurrently. (S. at 12-13.)
    assistance of counsel; and (8) his sentence              motion in Supreme Court, Nassau County to
    should be reduced. (See App. Div. Br., ECF               vacate his judgment of conviction pursuant to
    No. 7-11, at 41-66.)5                                    C.P.L. § 440.10. (See Section 440 Mot., ECF
                                                             No. 7-19.) In this motion, petitioner argued
        On May 21, 2014, the Second Department               that his rights under the Confrontation Clause
    affirmed the trial court’s judgment of                   were violated as “[d]efense counsel failed to
    conviction and sentence. However, petitioner             call or move the People to produce Lillith
    then filed a motion to reargue his appeal,               James to testify.” (Section 440 Mot. at 20-
    which was granted, thus the court recalled               22.) Petitioner raised several grounds of
    and vacated the judgment. See People v.                  ineffective assistance of counsel, contending
    Jackson, 125 A.D.3d 1002 (2d Dep’t. 2015).               that counsel erred “by ignoring and failing to
    On reargument, petitioner asserted that his              conduct adequate investigation before trial,
    counsel was ineffective “due to his attorney’s           failing to investigate certain evidence
    failure, inter alia, to move to set aside the            illegally obtained, and failing to challenge
    verdict, to object to certain summation                  substantive errors in the prosecutor’s case.”
    statements of the prosecutor, and to challenge           (Section 440 Mot. at 5.) The ineffective
    the validity of a ‘trap and trace order.’” Id. at        assistance of counsel claims focus largely on
    1004. On February 25, 2015, the Second                   the trap-and-trace order used to secure his
    Department re-affirmed the judgment. Id. at              apprehension. (Section 440 Mot. at 12-14.)
    1003. Pertinent to the order, the Second
    Department        found     that    petitioner’s             On May 2, 2017, the Supreme Court of
    Confrontation Clause argument was                        Nassau County denied petitioner’s Section
    “unpreserved for appellate review . . . and . .          440 motion. (Court Order Denying Section
    . without merit.” Id. at 1004. Further, the              440 Mot., ECF No. 35-5.) The court
    Second Department found that petitioner’s                determined that their “[r]eview of
    ground for ineffective assistance of counsel             [petitioner’s] moving papers indicated that
    was a “mixed claim” as it was “based, in part,           his critical review of counsel, is replete with
    on matter appearing on the record, and, in               meritless claims. It is well settled that there
    part, on matter outside the record.” Id. at              can be no claim of ineffective assistance of
    1004. Accordingly, the Second Department                 counsel arising from the failure to make a
    determined that the appropriate remedy for               motion or argument at trial that had little or
    such a claim should be a motion pursuant to              no chance of success.” (Court Order Denying
    New York Civil Procedure Law (“CPL”) §                   Section 440 Mot. at 2.)
    440.10 (“Section 440”). Id. at 1005.
                                                                 Petitioner sought leave to appeal to the
       Petitioner sought leave to appeal to the              Second Department; on October 25, 2017, the
    New York State Court of Appeals; leave to                Second Department denied leave to appeal.
    appeal was denied on July 2, 2015. See                   (ECF No. 35-18.) Petitioner did not seek
    People v. Jackson, 25 N.Y.3d 1202 (2015).                further leave to appeal to the New York State
                                                             Court of Appeals.
                2. Section 440 Motion

       On July 2, 2016, petitioner filed a pro se

5
  The Court uses the pagination assigned by the
electronic case filing system when citing to the
petitioner’s Appellate Division brief. (ECF No. 7-11.)   5
               3. The Instant Petition                                 Carpenter v. United States, 138 S. Ct. 2206
                                                                       (2018) in its consideration of the instant
        On July 6, 2016, while the                                     petition. (See Pet. Letter Reply, ECF No. 27.)
    abovementioned Section 440 motion was still
    pending, petitioner moved before this Court                            The Court has fully considered the
    for a writ of habeas corpus pursuant to 28                         parties’ submissions, as well as the
    U.S.C. § 2254.6 Respondent filed a motion to                       underlying record.
    dismiss the petition, arguing that all of
    petitioner’s claims were unexhausted in state                            II.     STANDARD OF REVIEW
    court. (See Resp.’s Mot. to Dismiss, ECF No.
    7, at 14-17.)7 On September 18, 2016, this                             To determine whether petitioner is
    Court granted petitioner a stay to adequately                      entitled to a writ of habeas corpus, a federal
    exhaust his pending state court proceedings.                       court must apply the standard of review set
    (See Court Order, ECF No. 10.)                                     forth in 28 U.S.C. § 2254, as amended by the
                                                                       Antiterrorism and Effective Death Penalty
        Petitioner sent multiple letters informing                     Act (“AEDPA”), which provides, in relevant
    the Court of the status of the state court                         part:
    proceedings.      Then in a letter dated
    November 8, 2017, petitioner informed the                            (d) An application for a writ of habeas
    Court of the final outcome of the state court                        corpus on behalf of a person in
    proceedings, stating that he had exhausted his                       custody pursuant to the judgment of a
    state court remedies. (See Pet. Letter, ECF                          State court shall not be granted with
    No. 27.)                                                             respect to any claim that was
                                                                         adjudicated on the merits in State
        On May 25, 2018, respondent filed a reply                        court proceedings unless the
    in opposition to petitioner’s motion for a writ                      adjudication of the claim –
    of habeas corpus, including a discussion of
    the merits of petitioner’s claims. (See Resp.’s                      (1) resulted in a decision that was
    Br., ECF No. 35.)                                                        contrary to, or involved an
                                                                             unreasonable      application   of,
                                                                             clearly established Federal law, as
        Subsequently, on June 18, 2018,
                                                                             determined by the Supreme Court
    petitioner submitted a reply in further support
                                                                             of the United States; or
    of his petition. (See Pet. Reply Br., ECF No.
    36.) In addition, in a letter dated August 20,                       (2) resulted in a decision that was
    2018, petitioner asks the Court to consider                              based on an unreasonable

6
  In the instant habeas petition, petitioner claims that his       Fourth Amendment violations, and Confrontation
grounds for relief are that: (1) “[t]he County Court did           Clause related arguments. Therefore, as the Court is
not have [j]urisdiction of the [a]ction or the person of           liberally construing the instant petition due to
the movant pursuant to C.P.L. § 440.10(1)(a);” and (2)             petitioner’s pro se status, the Court will address the
“[j]udgment was obtained in violation of a right to                claims as they appear in his supporting affidavit.
movant under the Constitution of this State or of the
                                                                   7
United States: Ineffective Assistance,” but then                      The Court uses the pagination assigned by the
instructs the Court that the support for the claims come           electronic case filing system when citing to
from the attached affidavit. (Pet. at 5-6.) The Court              respondent’s motion to dismiss (ECF No. 7),
notes that petitioner’s affidavit in support is a copy of          respondent’s reply brief (ECF No. 35), and petitioner’s
his Section 440.10 motion, which contains the above-               reply brief (ECF No. 36).
referenced claims of ineffective assistance of counsel,        6
       determination of the facts in light              adjudicated on the merits, ‘AEDPA
       of the evidence presented in the                 deference is not required, and conclusions of
       State court proceeding.                          law and mixed findings of fact and
                                                        conclusions of law are reviewed de novo.’ ”
                                                        Dolphy v. Mantello, 552 F.3d 236, 238 (2d
28 U.S.C. § 2254. “Clearly established Federal          Cir. 2009) (quoting Spears v. Greiner, 459
law” means “the holdings, as opposed to the             F.3d 200, 203 (2d Cir. 2006)).
dicta, of [the Supreme] Court’s decisions as of
the time of the relevant state-court decision.”                III.     DISCUSSION
Green v. Travis, 414 F.3d 288, 296 (2d Cir.
2005) (quoting Williams v. Taylor, 529 U.S.
                                                            Petitioner argues that he is entitled to
362, 412 (2000)).
                                                        habeas relief on the grounds that he received
                                                        ineffective assistance of counsel, and that his
     A decision is “contrary to” clearly                rights under the Fourth Amendment and
 established federal law, as determined by the          Confrontation Clause were violated.
 Supreme Court, “if the state court arrives at a        Respondent contends that petitioner’s claims
 conclusion opposite to that reached by [the            are entirely without merit. For the reasons set
 Supreme Court] on a question of law or if the          forth below, the Court finds that petitioner is
 state court decides a case differently than [the       not entitled to habeas relief and denies the
 Supreme Court] has on a set of materially              instant petition on the merits.
 indistinguishable facts.” Williams, 529 U.S.
 at 412-13. A decision is an “unreasonable
                                                                A. Procedural Requirements
 application” of clearly established federal law
 if a state court “identifies the correct
                                                                      1. Exhaustion
 governing legal principle from [the Supreme
 Court’s] decisions but unreasonably applies
 that principle to the facts of [a] prisoner’s              As a threshold matter, a district court shall
 case.” Id. at 413.                                     not review a habeas petition unless “the
                                                        applicant has exhausted the remedies
     AEDPA establishes a deferential standard           available in the courts of the state.” 28 U.S.C.
 of review: “a federal habeas court may not             § 2254(b)(1)(A). Although a state prisoner
 issue the writ simply because the court                need not petition for certiorari to the United
 concludes in its independent judgment that             States Supreme Court to exhaust his claims,
 the relevant state-court decisions applied             see Lawrence v. Florida, 549 U.S. 327, 333
 clearly established federal law erroneously or         (2007), petitioner must fairly present his
 incorrectly. Rather, that application must also        federal constitutional claims to the highest
 be unreasonable.” Gilchrist v. O’Keefe, 260            state court having jurisdiction over them. See
 F.3d 87, 93 (2d Cir. 2001) (quoting Williams,          Daye v. Attorney Gen. of N.Y., 696 F.2d 186,
 529 U.S. at 411). The Second Circuit added             191 n. 3 (2d Cir. 1982) (en banc). Exhaustion
 that,    while     “[s]ome increment         of        of state remedies requires that a petitioner
 incorrectness beyond error is required … the           “fairly presen[t] federal claims to the state
 increment need not be great; otherwise,                courts in order to give the State the
 habeas relief would be limited to state court          opportunity to pass upon and correct alleged
 decisions so far off the mark as to suggest            violations of its prisoners’ federal rights.”
 judicial incompetence.” Id. (quoting Francis           Duncan v. Henry, 513 U.S. 364, 365 (1995)
 S. v. Stone, 221 F.3d 100, 111 (2d Cir. 2000)).        (quoting Picard v. Connor, 404 U.S. 270, 275
 Finally, “if the federal claim was not                 (1971) (quotation marks omitted) (alteration
                                                    7
in original)).                                           argued ineffective assistance of counsel on
                                                         direct appeal, specifically claiming that his
    However, “it is not sufficient merely that           attorney “failed to: 1) pursue suppression of
the federal habeas applicant has been through            the jailhouse statements . . . ; 2) challenge the
the state courts.” Picard, 404 U.S. at 275-76.           testimony concerning [his] arrest; 3)
On the contrary, to provide the State with the           challenge the authenticity of the fingerprint
necessary “opportunity,” the prisoner must               evidence; 4) sufficiently challenge the sole
“fairly present” his claims in each appropriate          eyewitness testimony; 5) challenge the
state court (including a state supreme court             autopsy testimony; and 6) challenge the
with powers of discretionary review), alerting           verdict sheet and verdict.” (See App. Div. Br.
that court to the federal nature of the claim            at 60.) The Second Department determined
and “giv[ing] the state courts one full                  that the ineffective assistance of counsel
opportunity to resolve any constitutional                claims were made up of “matter appearing on
issues by invoking one complete round of the             the record, and, in part, on matter appearing
State’s established appellate review process.”           outside the record,” directing petitioner to
O’Sullivan v. Boerckel, 526 U.S. 838, 845                pursue a Section 440 motion. Jackson, 125
(1999); see also Duncan, 513 U.S. at 365-66.             A.D.3d at 1004-05. As discussed above,
“A petitioner has ‘fairly presented’ his claim           petitioner sought leave to appeal this decision
only if he has ‘informed the state court of              to the Court of Appeals and it was denied.
both the factual and the legal premises of the
claim he asserts in federal court.’” Jones v.                Petitioner then raised all the ineffective
Keane, 329 F.3d 290, 294-95 (2d Cir. 2003)               assistance of counsel claims in the instant
(quoting Dorsey v. Kelly, 112 F.3d 50, 52 (2d            habeas petition in a Section 440 motion. The
Cir. 1997)). “Specifically, [petitioner] must            Supreme Court of Nassau County summarily
have set forth in state court all of the essential       denied the claims, stating that “[r]eview of
factual allegations asserted in his federal              [petitioner’s] moving papers indicated that
petition; if material factual allegations were           his critical review of counsel, is replete with
omitted, the state court has not had a fair              meritless claims. It is well settled that there
opportunity to rule on the claim.” Daye, 696             can be no claim of ineffective assistance of
F.2d at 191-92 (citing Picard, 404 U.S. at               counsel arising from the failure to make a
276; United States ex rel. Cleveland v.                  motion or argument at trial that had little or
Casscles, 479 F.2d 15, 19-20 (2d Cir. 1973)).            no chance of success.” (Court Order Denying
To that end, “[t]he chief purposes of the                Section 440 Mot. at 2.) Petitioner sought
exhaustion doctrine would be frustrated if the           leave to appeal this denial to the Second
federal habeas court were to rule on a claim             Department,         which      was      denied.
whose fundamental legal basis was                        Accordingly, as the state court denied the
substantially different from that asserted in            ineffective assistance of counsel claims on
state court.” Id. at 192 (footnote omitted).             the merits, it is entitled to the deferential
                                                         standard of review articulated in AEDPA.
            2. Application                               See 28 U.S.C. § 2254(d); see also Dolphy,
                                                         552 F.3d at 238 (“When the state court has
    The Court first discusses the underlying             adjudicated the merits of the petitioner’s
state court proceedings, prior to addressing             claim, we apply the deferential standard of
the merits of petitioner’s claims.                       review established by [AEDPA] . . . .”).
    First, as to petitioner’s claims of                      Turning       to    petitioner’s    Fourth
ineffective assistance of counsel, he first              Amendment claims, he made Fourth
                                                     8
Amendment related arguments on direct                 Supreme Court summarily denied the claim
appeal when he claimed that the admission of          without addressing the substance.
the electronic evidence obtained through the
trap-and-trace order violated his rights. (See            Accordingly, petitioner has properly
App. Div. Br. at 55-57.) The Second                   exhausted the various claims raised in the
Department rejected all petitioner’s claims,          instant petition, and the Court proceeds to
though it did not specifically discuss the            address the merits of this claim.
merits of the Fourth Amendment related
argument, stating only that the “remaining                    B. Ineffective Assistance of Counsel
contentions are unpreserved for appellate
review and, in any event, without merit.”                 Petitioner claims that he received
Jackson, 125 A.D.3d at 1005.             Once         ineffective assistance of counsel when his
petitioner’s request for leave to appeal this         attorney failed to: (1) conduct an adequate
denial was denied, petitioner then raised             investigation by not challenging probable
Fourth Amendment claims in his Section 440            cause; (2) challenge alleged hearsay; (3)
motion, exactly as to those in the instant            attack the trap-and-trace order; (4) object to
habeas petition. The Supreme Court of                 the fingerprint evidence; (5) call key
Nassau County denied petitioner’s claims in           witnesses to testify; (6) object to moments in
their entirety without analyzing the substance        the government’s opening and closing
of the Fourth Amendment claim. (See Court             arguments; and (7) object to jurisdictional
Order Denying Section 440 Mot. at 2.)                 issues surrounding his arrest. (See Pet. Aff.
However, this Court will proceed to address           at 7-24.) The Court will first review the legal
this claim’s merits.                                  standard and then proceed to address the
                                                      substance of these claims, finding them all to
    Finally, as to petitioner’s contentions           be meritless.
regarding the Confrontation Clause,
petitioner raised related arguments on direct                    1. Legal Standard
appeal, but based them on the fact that Dr.
Bloom was called to testify at trial regarding            Under the standard promulgated by
the autopsy of the deceased victim though she         Strickland v. Washington, 466 U.S. 668
witnessed the autopsy and did not personally          (1984), a petitioner is required to demonstrate
perform it. (See App. Div. Br. at 58-59.) The         two elements in order to state a successful
Second Department denied this claim,                  claim for ineffective assistance of counsel:
finding it to be unpreserved for appellate            (1) “counsel's representation fell below an
review and without merit. Jackson, 125                objective standard of reasonableness,” and
A.D.3d at 1004.         As discussed above,           (2) “there is a reasonable probability that, but
petitioner sought leave to appeal this decision       for counsel's unprofessional errors, the result
to the highest state court, which was denied.         of the proceeding would have been different.”
Petitioner then raised Confrontation Clause           Id. at 688, 694.
arguments in his Section 440 motion, but
based them on the fact that witness Lillith              The first prong requires a showing that
James did not testify, but whose information          counsel's performance was deficient.
was included in the trap-and-trace order. This        However,      “[c]onstitutionally effective
claim is raised identically in the instant            counsel embraces a ‘wide range of
habeas petition.       As with the Fourth             professionally competent assistance,’ and
Amendment claim, the Nassau County                    ‘counsel is strongly presumed to have
                                                  9
rendered adequate assistance and made all               to be asked in assessing the prejudice from
significant decisions in the exercise of                counsel's errors ... is whether there is a
reasonable professional judgment.’” Greiner             reasonable probability that, absent the errors,
v. Wells, 417 F.3d 305, 319 (2d Cir. 2005)              the factfinder would have had a reasonable
(quoting Strickland, 466 U.S. at 690). “The             doubt respecting guilt.’” Henry v. Poole, 409
performance        inquiry   examines       the         F.3d 48, 63-64 (2d Cir. 2005) (quoting
reasonableness of trial counsel's actions               Strickland, 466 U.S. at 695). The party
under all the circumstances,” keeping in mind           alleging ineffective assistance of counsel
that a “fair assessment of attorney                     bears the burden of establishing both
performance requires that every effort be               deficient performance and prejudice. United
made to eliminate the distorting effects of             States v. Birkin, 366 F.3d 95, 100 (2d Cir.
hindsight.” Id. (quoting Rompilla v. Beard,             2004).
545 U.S. 374, 408 (2005) (O'Connor, J.,
concurring)). “In assessing performance, [a                         2. Failure to Challenge Probable
court] must apply a ‘heavy measure of                                  Cause to Arrest
deference to counsel's judgments.’” Id.
(quoting Strickland, 466 U.S. at 691). “A                   Petitioner claims that he received
lawyer's decision not to pursue a defense does          ineffective assistance of counsel because his
not constitute deficient performance if, as is          attorney failed to conduct an adequate
typically the case, the lawyer has reasonable           investigation by failing to attack the lack of
justification for the decision,” DeLuca v.              probable cause for his arrest. (See Pet. Aff. at
Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996),              12-13.) Respondent argues that petitioner’s
and “‘strategic choices made after thorough             contention is based on a misunderstanding of
investigation of law and facts relevant to              the basis for his arrest, stating that “the state
plausible       options      are      virtually         court properly determined that [petitioner’s]
unchallengeable,’” id. at 588 (quoting                  attorney could not be faulted for failing to
Strickland, 466 U.S. at 690). Moreover,                 challenge the probable cause for his arrest . . .
“‘strategic choices made after less than                the suppression court [ ] properly decided that
complete investigation are reasonable                   Brandon James’ identification of [petitioner]
precisely to the extent that reasonable                 in a photographic array furnished probable
professional      judgments     support     the         cause for his arrest.” (Resp.’s Mot. to Dismiss
limitations on investigation.’” Id. (quoting            at 17-18.) The Court agrees.
Strickland, 466 U.S. at 690-91).
                                                            With respect to the first Strickland prong,
    The second prong focuses on prejudice to            petitioner has failed to show that counsel’s
the petitioner. The petitioner is required to           performance fell below an objective standard
show that there is “a reasonable probability            of reasonableness, as he has failed to show
that, but for counsel's unprofessional errors,          that counsel committed an error. Of course,
the result of the proceeding would have been            “[d]efense counsel has a ‘duty to make
different.” Strickland, 466 U.S. at 694. In this        reasonable investigations or to make a
context, “reasonable probability” means that            reasonable decision that makes particular
the errors were of a magnitude such that they           investigations unnecessary.’” Rosario v.
“undermine[       ]   confidence      in     the        Ercole, 601 F.3d 118, 130 (2d Cir. 2010)
[proceeding's] outcome.” Pavel v. Hollins,              (quoting Wiggins v. Smith, 539 U.S. 510, 521
261 F.3d 210, 216 (2d Cir. 2001) (quoting               (2003)). However, though a petitioner “may
Strickland, 466 U.S. at 694). “‘[T]he question          not be pleased with the strategy employed by
                                                   10
his trial attorney, that alone is insufficient to         established federal law.
establish his attorney’s ineffectiveness.”
United States v. Simmons, 923 F.2d 934, 956                           3. Failure to Challenge Alleged
(2d Cir. 1991).                                                          Hearsay and the Trap-and-
                                                                         Trace Order
     In the instant matter, petitioner’s
contention that counsel failed to challenge the              Construing the petition liberally, petitioner
probable cause to arrest is contradicted by the          appears to argue that his counsel provided
underlying state court proceedings.           In         ineffective assistance of counsel for failing to
particular, a suppression hearing was held               raise an Aguilar-Spinelli claim regarding the
during which the probable cause to arrest was            fact that a trap-and-trace order was based upon
litigated and the identification procedures that         uncorroborated hearsay statements from
led to petitioner’s arrest were presented.               witness Lillith James. (Pet. Aff. at 12.)
Defense counsel challenged the probable                  Petitioner states that the “Nassau County
cause by questioning the procedures                      Police lacked reasonable suspicion to locate
surrounding the photographic array and                   and arrest movant, where Lillith James made
lineup, arguing that the manner in which they            only cursory allegation[s] that [petitioner] had
were conducted was unduly suggestive. (H.                a Blackberry phone and that [petitioner] was
at 174-79.) The hearing court found that there           involved in suspected crimes, Lillith James
was sufficient evidence to support a finding of          had no concrete or personal knowledge that a
probable cause, stating that “[w]hen the                 crime was committed by [petitioner], or
victim identified the photo packs, certainly             whether he was involved in any [ ] way.” (Pet.
there, the probable cause standard was met.”             Aff. at 12.)
(H. at 18.)
                                                             For context, “Aguilar, Spinelli, and their
                                                         progeny focus on whether information
    Thus, petitioner cannot show that his
                                                         provided by an anonymous informant is
counsel failed to challenge probable cause and
                                                         sufficiently reliable to support a warrant
petitioner has not shown that the hearing
                                                         without other supporting information.”
court’s determination was erroneous. Any
                                                         Greene      v.    Brown,     No.     06    Civ.
contentions regarding counsel’s failure to
                                                         5532(LAP)(GWG), 2010 WL 1541429, at *1
challenge the trap-and-trace order as
                                                         (S.D.N.Y. Apr. 15, 2010); see also Spinelli v.
providing      probable      cause     is    a
                                                         United States, 393 U.S. 410 (1969); Aguilar v.
misunderstanding of the basis for petitioner’s
                                                         Texas, 378 U.S. 108 (1964). In the instant
arrest. The trap-and-trace order was merely a
                                                         matter, as argued by the respondent, the
tool to locate petitioner for apprehension,
                                                         probable cause for petitioner’s arrest was not
probable cause was based on the victim’s
                                                         provided by the referenced trap-and-trace
identification of petitioner and additional
                                                         order, but rather was provided by the surviving
evidence from the scene, all of which was
                                                         victim’s identification of petitioner as one of
addressed at the suppression hearing.
                                                         the assailants. Accordingly, petitioner has not
                                                         shown that failing to make such an argument
    In sum, petitioner has not demonstrated
                                                         was an error.
any error by counsel on this ground and, thus,
petitioner is unable to show that the state                  Even assuming arguendo that counsel was
court’s decision rejecting the ineffective               deficient for not raising an Aguilar-Spinelli
assistance of counsel claim was contrary to, or          argument in relation to the trap-and-trace
an unreasonable application of, clearly                  order, petitioner still has not established the
                                                    11
prejudice prong of Strickland. “In evaluating            2012) (citing Jackson v. Leonardo, 162 F.3d
the prejudice suffered by a petitioner as a              81, 83 (2d Cir. 1998)).         Furthermore,
result of counsel’s deficient performance, the           “[a]ctions or omissions by counsel that ‘might
court looks to the ‘cumulative weight of error’          be considered sound trial strategy’ do not
in order to determine whether the prejudice              constitute ineffective assistance.” United
‘reache[s] the constitutional threshold.’”               States v. Best, 219 F.3d 192, 201 (2d Cir.
Somerville v. Conway, 281 F. Supp. 2d 515,               2000) (quoting Strickland, 466 U.S. at 689).
519 (E.D.N.Y. 2003) (quoting Lindstadt v.
Keane, 239 F.3d 191, 202 (2d Cir. 2001)).                    Further, petitioner has not demonstrated
Given the overwhelming evidence of guilt,                that had counsel objected to any portion of the
including physical evidence tying petitioner to          fingerprint analysis testimony he would have
the scene and the surviving victim’s                     succeeded, in that the trial court would have
identification, petitioner has not demonstrated          suppressed the evidence or the outcome would
that without the results of the trap-and-trace           be altered.
order the outcome of the trial would have been               In sum, the Court finds no support to
different.                                               second-guess the decision of trial counsel and
             4. Failure to Challenge                     denies habeas relief on this ground. See Eze v.
                Fingerprint Evidence                     Senkowski, 321 F.3d 110, 125 (2d Cir. 2003)
                                                         (emphasizing that a Court’s scrutiny of trial
                                                         counsel must be deferential as “ ‘it is all too
    Petitioner contends that he received
                                                         tempting for a [petitioner] to second-guess
ineffective assistance of counsel in relation to
                                                         counsel’s assistance after a conviction or
the fingerprint evidence when his attorney
                                                         adverse sentence, and it is all too easy for a
“failed to challenge the inconsistent practice of
                                                         court, examining counsel’s defense after it has
the crime lab, or the unexplained chain of
                                                         proved unsuccessful, to conclude that a
custody” and “allowed a detective to testify”
                                                         particular act or omission of counsel was
regarding the fingerprint analysis. (Pet. Aff. at
                                                         unreasonable.’” (alteration omitted) (quoting
22-23.)
                                                         Strickland, 466 U.S. at 689)).
    As a threshold matter, the underlying
                                                                      5. Failure to Call Key Witnesses
record shows that petitioner’s attorney did
challenge the veracity of the fingerprint
analysis during the cross-examination of                     Petitioner argues that counsel was
Detective John Laura during trial. (Laura T. at          constitutionally ineffective by “fail[ing] to call
701-21.)                                                 or move the People to produce Lillith James to
                                                         testify as to all the facts and details.” (Pet. Aff.
    In addition, even if petitioner disagrees            at 12.)
with the manner in which defense counsel
dealt with the fingerprint evidence, petitioner              It is well settled that “[c]ourts applying
has not shown that counsel committed an error            Strickland are especially deferential to defense
of constitutional magnitude. Generally, the              attorneys’ decisions concerning which
choice of how to approach fingerprint                    witnesses to put before the jury . . . ‘The
evidence is a matter of trial strategy and               decision not to call a particular witness is
“[c]ounsel’s conduct is only considered                  typically a question of trial strategy that
unreasonable where there is no plausible trial           [reviewing] courts are ill-suited to second-
strategy justifying counsel’s behavior.” Lewis           guess.’” Greiner v. Wells, 417 F.3d 305, 323
v. United States, No. 10-CV-00718(ENV),                  (2d Cir. 2005) (quoting United States v.
2012 WL 2394810, at *4 (E.D.N.Y. June 25,                Luciano, 158 F.3d 655, 660 (2d Cir. 1998));
                                                    12
see also Eze, 321 F.3d at 129 (“A defense               petitioner has failed to demonstrate that
counsel’s decision not to call a particular             counsel’s performance fell below an objective
witness usually falls under the realm of trial          standard of reasonableness. Even if these brief
strategy that we are reluctant to disturb.”)            statements were objectionable, counsel is not
                                                        necessarily ineffective for choosing not to
    In the instant claim, petitioner is not             object to these comments. See Quinones v.
arguing that Lillith James should have testified        Miller, 224 Fed. App’x 44, 49 (2d Cir. 2007)
as she could exculpate petitioner in some way;          (determining that counsel may have made “a
rather, petitioner generally argues that Lillith        strategic decision not to object, believing that
James should have testified during trial. In            an objection would only serve to highlight the
addition, from an examination of the                    statements to the jury.”). Ultimately, there are
underlying proceedings, Lillith James’                  strategic reasons counsel may “forgo
involvement in the matter is that she overheard         objections: the conclusion that additional
a     conversation     regarding    petitioner’s        objections might have annoyed the judge or
involvement in the incident. Accordingly,               jury; the possibility that the prosecutor, given
petitioner has not shown that counsel was               enough rope, would alienate the jury; the
objectively unreasonable for not presenting             desire not to call attention to unfavorable
Lillith James’ testimony to the jury.                   evidence or to highlight unfavorable
Moreover, given that she was likely not a               inferences.” Taylor v. Fischer, No. 05 Civ.
favorable witness for petitioner, he has not            3034 (GEL), 2006 WL 416372, at *5
shown any possibility that, with her testimony,         (S.D.N.Y. Feb. 21, 2006). In addition, the
the result of the proceeding would have been            Court notes that “a prosecutor is not precluded
altered.                                                from vigorous advocacy, or the use of colorful
            6. Failure to Object to                     adjectives, in summation.” United States v.
               Government’s Opening and                 Jaswal, 47 F.3d 539, 544 (2d Cir. 1995)
               Closing Arguments                        (internal quotation marks and citations
                                                        omitted).
    Petitioner contends that he received                    In any event, even assuming arguendo that
ineffective assistance of counsel when his              petitioner was able to show that counsel’s
attorney failed to object to particular                 performance was deficient, petitioner has not
comments the prosecution made during their              demonstrated prejudice, as there is not a
opening statement and summation. (Pet. Aff.             reasonable probability that the proceeding
at 21-23.)      Regarding the prosecution’s             would have yielded a different outcome if
opening statement, petitioner argues that               counsel had objected during these instances.
counsel should have objected when “the                  In the context of both the opening and
prosecutor [ ] state[d] to the jury that ‘a trap        summation, the prosecution’s comments were
and trace is a way of finding somebody by               peripheral to the government’s case and were
finding their phone.’” (Pet. Aff. at 21.) As to         not a direct comment on the evidence
the summation, petitioner states that counsel           presented at trial. Furthermore, given the
should have objected to the suggestion that he          overwhelming evidence of petitioner’s guilt,
fled the scene with his accomplice via the              as discussed supra, petitioner has not shown
Long Island Railroad, as well as when the               that these few comments amounted to
“prosecutor made claim to the jury [that], ‘[ ]         prejudice that can satisfy the second prong of
as soon as he sees the cops, he’s gone. It’s a          Strickland. Accordingly, petitioner cannot
footrace.” (Pet. Aff. at 22-23.)                        obtain habeas relief on this ground of
   With respect to the first Strickland prong,          ineffective assistance of counsel.
                                                   13
                                                          related arguments.
            7. Failure to Challenge that                              1. Legal Standard
               Police Department Acted
               Outside their Jurisdiction
                                                              It is well-settled that “[w]here the State has
                                                         provided an opportunity for full and fair
    Petitioner alleges that counsel was                  litigation of a Fourth Amendment claim, a
ineffective by failing to challenge that the             state prisoner may not be granted federal
“Nassau County Police violated the statutory             habeas corpus relief on the ground that
limits of their jurisdiction” by effectuating his        evidence obtained in an unconstitutional
arrest outside of Nassau County, New York.               search or seizure was introduced at his trial.”
(Pet. Aff. at 16.) In opposition, respondent             Stone v. Powell, 428 U.S. 465, 494 (1976).
cites to New York Criminal Procedure Law §               The Second Circuit has further explained that,
140.10(3), which states: “A police officer
                                                         under Powell:
may arrest a person for a crime . . . whether
or not such crime was committed within the                  “review of fourth amendment claims in
geographical area of such police officer’s                  habeas petitions would be undertaken in
employment, and he or she may make such                     only one of two instances: (a) if the state
arrest within the state, regardless of the situs            has provided no corrective procedures at
of the commission of the crime.” N.Y. C.P.L.                all to redress the alleged fourth
§ 140.10(3).                                                amendment violations; or (b) if the state
                                                            has provided a corrective mechanism,
    Petitioner has failed to show that his                  but the defendant was precluded from
counsel was ineffective in failing to raise this            using that mechanism because of an
argument because, as respondent notes, it is                unconscionable breakdown in the
clear, pursuant to New York Criminal                        underlying process.”
Procedure Law § 140.10(3), that his “arrest
                                                             Capellan v. Riley, 975 F.2d 67, 70 (2d Cir.
was valid even though it did not take place in
                                                         1992).     Courts have described such a
the jurisdiction where the arresting officers
                                                         breakdown as occurring when the state court
were employed.” People v. Bethune, 65
                                                         “failed to conduct a reasoned method of
A.D.3d 749, 750-51 (3d Dep’t 2009) (citing
                                                         inquiry into relevant questions of fact and
N.Y. C.P.L. § 140.10(3)). Accordingly,
                                                         law.” Id. at 71 (internal quotation marks and
petitioner cannot show ineffective assistance
                                                         citations omitted).
of counsel on this ground.
                                                                      2. Merits
        C. Fourth Amendment Claim
                                                             As to the first prong of the Fourth
    Petitioner alleges that he is entitled to            Amendment analysis, New York has adequate
habeas relief as he “was subjected to an                 corrective procedures for litigating Fourth
illegal, warrantless arrest that violated his            Amendment claims, which are set forth in
Fourth Amendment right to be free from                   C.P.L. § 710.10 et seq. See, e.g., Capellan,
unreasonable searches and seizures,” arguing             975 F.2d at 70 n.1 (“[T]he ‘federal courts have
that the trap-and-trace order did not provide            approved New York’s procedure for litigating
the requisite probable cause. (Pet. Aff. at 12,          Fourth Amendment claims . . . as being
19.)     The Court will first discuss the                facially adequate.’” (quoting Holmes v. Scully,
applicable legal standard and then address the           706 F. Supp. 195, 201 (E.D.N.Y. 1998)));
merits of petitioner’s Fourth Amendment                  McPhail v. Warden, Attica Corr. Facility, 707
                                                    14
F.2d 67, 69 (2d Cir. 1983) (New York’s                  supplant the state court’s determination that
procedure for litigating a Fourth Amendment             sufficient probable cause existed.            See
claim in a criminal trial complied with                 Stansbury v. Wertman, 721 F.3d 84, 90 (2d
requirement that state provide an opportunity           Cir. 2013) (“[A]bsent circumstances that raise
to litigate such claims).                               doubts as to the victim’s veracity,’ a victim’s
                                                        identification is typically sufficient to provide
    Accordingly, petitioner must show that an           probable cause.”) (quoting Singer v. Fulton
“unconscionable breakdown” occurred in New              Cnty. Sheriff, 63 F.3d 110, 119 (2d Cir. 1995));
York State’s statutory mechanism for                    Carson v. Lewis, 35 F. Supp. 2d 250, 260
reviewing Fourth Amendment claims. In                   (E.D.N.Y.          1999)        (“[U]nequivocal
Cappellan, the Second Circuit gave examples             identification of a suspect received by police
of “the sort of disruption or obstruction of a          from a victim or eyewitness can provide
state proceeding typifying an unconscionable            probable cause.”).
breakdown.”      975 F.2d at 70 (internal
quotation marks and citations omitted). The                  The Court notes that it has reviewed the
Second Circuit guided that an unconscionable            letter dated August 20, 2018, in which
breakdown might occur if the trial court                petitioner asks the Court to consider the
“yielded to mob intimidation of the jury” or if         Supreme Court’s decision in Carpenter v.
“the process furnished was ‘claimed to be               United States, 130 S. Ct. 2206 (2018), and find
meaningless [because] the totality of state             that his trap-and-trace order constituted a
procedures allegedly did not provide rational           Fourth Amendment violation. (Pet. Letter at
conditions for inquiring into federal-law . . .         1.) In Carpenter, the Supreme Court was
questions.’” Id. (quoting Paul M. Bator,                faced with the “question whether the
Finality in Criminal Law and Federal Habeas             Government conducts a search under the
Corpus Review for State Prisoners, 76 Harv.             Fourth Amendment when it accesses historical
L. Rev. 441, 456-57 (1963)).                            cell phone records that provide a
                                                        comprehensive chronicle of the user’s past
    Considering the underlying proceedings,             movements.” Carpenter, 130 S. Ct. at 2211.
there is no evidence of “‘disruption or                 In the case of Carpenter, cell-site records were
obstruction of [the] state proceeding’ typifying        obtained over 127 days of Carpenter’s
an unconscionable breakdown.” Cappellan,                movements and the records were obtained
975 F.2d at 70 (quoting Shaw v. Scully, 654 F.          through an order pursuant to the Stored
Supp. 859, 864 (S.D.N.Y. 1987)). Having                 Communications Act, which required a
fully availed himself of New York’s corrective          showing by the government of “reasonable
proceedings via a pre-trial evidentiary hearing,        grounds” for believing that the records were
petitioner has had an opportunity for full and          “relevant and material to an ongoing
fair litigation of his Fourth Amendment                 investigation.” 18 U.S.C. § 2703(d), which is
claims, and he therefore may not raise it on            a standard lower than probable cause.
federal habeas review.                                  Carpenter, at 2217, 2221. Ultimately, the
    In     addition,     petitioner’s     Fourth        Court acknowledged that the information
Amendment        contentions      rest   on    a        obtained through cell-site records “does not fit
mischaracterization of the bases for his arrest.        neatly under existing precedents,” but
As stated by the state court, the probable cause        determined that it was a search demanding
for petitioner’s arrest was supplied by the             Fourth      Amendment       protections      and
photo identification of petitioner by the               determined that orders such as Carpenter’s
surviving victim and the petitioner has                 should be based on a finding of probable
provided no justification for the Court to              cause, not the lower standard utilized under
                                                   15
Section 2703(d). Id. at 2210-2211.                        reliability or accuracy of the statements, out of
                                                          Court, attributed to Lillith James by Detective
    Petitioner acknowledges the differences in            Cereghino to initiate an investigation.” (Pet.
his scenario from that in Carpenter, noting that          Reply at 7.) For the reasons set forth below,
the cell-site records in Carpenter were used              this claim does not provide a basis for habeas
“to locate the defendant’s physical movements             corpus relief.
during the course of a crime . . . [w]hereas,
here, police officials obtained [c]ell-site                           1. Legal Standard
[l]ocation [i]nformation in [real time] to locate
the [p]etitioner’s physical movements [live] to              “The Confrontation Clause of the Sixth
a specific location to arrest the petitioner             Amendment, which applies to the states
without a search warrant.” (Pet. Letter at 2.)           through      the    Fourteenth    Amendment,
In addition, the Court notes that petitioner’s           guarantees the defendant in a criminal
trap-and-trace order was issued in 2010, before
                                                         prosecution the right to confront the witnesses
the Supreme Court had issued its Carpenter               against him.” Henry v. Speckard, 22 F.3d
decision. Petitioner has not alleged that law            1209, 1214 (2d Cir. 1994) (internal citations
enforcement acted in an objectively                      omitted). Thus, the Confrontation Clause
unreasonable manner in relying on the order              prohibits the prosecution from introducing
obtained to locate petitioner for arrest. See            testimonial      hearsay—i.e.,    “testimonial”
United States v. Guillen, No. 17-CR-512                  statements by a non-testifying declarant that
(KMW), 2018 WL 5831318, at *15 (S.D.N.Y.                 are admitted for the truth of the matter
Nov. 7, 2018) (finding that before Carpenter             asserted—unless the declarant is unavailable
the issuance of a cell-site order on only                to testify and the defendant had a prior
reasonable cause was “in compliance with a               opportunity to cross-examine the declarant.
federal statute which was not clearly                    Crawford v. Washington, 541 U.S. 36, 53-57
unconstitutional at the time [and] it was                (2004); see also Davis v. Washington, 547
reasonable for law enforcement officers to rely          U.S. 813, 821 (2006) (“It is the testimonial
on the order.”) (internal quotation marks and            character of the statement that separates it
citations omitted). In any event, as the                 from other hearsay that, while subject to
respondent correctly notes, even if the                  traditional limitations upon hearsay evidence,
information garnered by the trap-and-trace               is not subject to the Confrontation Clause.”).
order was suppressed, which was “the location            “Statements are nontestimonial when made in
data for defendant’s telephone,” petitioner is           the course of police interrogation under
unable to show the importance of this                    circumstances objectively indicating that the
information to his defense or that it would              primary purpose of the interrogation is to
“have meaningfully aided [him] at his trial.”            enable police assistance to meet an ongoing
(Resp.’s Br. at 19.) Accordingly, the Court              emergency.” Davis, 547 U.S. at 822.
finds that petitioner has not demonstrated that
he is entitled to habeas relief on his Fourth                 If this Court finds that the trial court
Amendment claim.                                          violated the Confrontation Clause by
                                                          admitting testimonial statements without
         D. Confrontation Clause Claim                    allowing petitioner the opportunity to submit
                                                          the declarant to cross-examination, the Court
     Construing the petition liberally, it                must then determine whether the admission of
 appears that petitioner is claiming that his             such a statement amounts to “harmless error.”
 rights under the Confrontation Clause were               McBee v. Burge, 644 F. Supp. 2d 270, 283
 violated when counsel failed to “test the                (E.D.N.Y. July 24, 2009). When engaging in
                                                    16
